This cause comes on to be heard upon the motion of defendant in error to dismiss the appeal herein, for the reason that no briefs have been filed or served in said cause, although said appeal was taken more than six months ago, and it is therefore manifest that said appeal was taken for the purpose of delay only.
As there is no appearance by the plaintiff in error resisting this motion, and no request made for leave to file briefs out of time, we think there is room for the inference of counsel that the appeal was taken for the purpose of delay, and the motion to dismiss is accordingly sustained.
All the Justices concur. *Page 471